No. 99-20761
                                 - 1 -

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20761
                         Conference Calendar



STEVEN E. DANIEL,

                                            Plaintiff-Appellant,


versus

AMERICAN BROADCASTING CO.,


                                            Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-3411
                          - - - - - - - - - -
                             April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Steven E. Daniel, Texas prisoner

#450142, seeks leave to proceed in forma pauperis (IFP),

following the district court’s certification that his appeal

from the dismissal of his civil-rights complaint was taken in

bad faith.

     Daniel’s motions for appointment of counsel are DENIED.

     Daniel’s allegations do not support a claim that the

defendant entered into a conspiracy with prison officials to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20761
                                - 2 -

deprive Daniel of his constitutional rights.   Accordingly, the

district court did not abuse its discretion in dismissing the

complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).      See

Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)

     Daniel’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Accordingly, Daniel’s IFP motion is DENIED and the appeal is

DISMISSED.   5TH CIR. R. 42.2.

     The district court’s dismissal of the present case and this

court’s dismissal of Daniel’s appeal count as two “strikes”

against him for purposes of 28 U.S.C. § 1915(g).   Daniel had

already accumulated one strike in Daniel v. Scheiner, No. 99-

20978 (S.D. Tex. Dec. 16, 1999).   Because he now has three

strikes under the statute, Daniel may not proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   § 1915(g).

     IFP DENIED; APPEAL DISMISSED; SANCTION IMPOSED.